Exhibit 10.3

[ely.jpg] 

June 10, 2015

Via Email

 

Solitario Exploration & Royalty Corp.

4251 Kipling Street, Suite 390

Wheat Ridge, CO 80033

 

Attention: Mr. Chris Herald, CEO

 

Dear Chris:

Re: Mt. Hamilton LLC (“MHLLC”) - Operating Agreement - Consent and Waiver

 

Solitario Exploration & Royalty Corp. (“Solitario”) has requested that Ely Gold
& Minerals Inc. (“Ely Gold”) and its wholly-owned subsidiary, DHI Minerals
(U.S.) Ltd. (“DHI US”) provide Solitario with written consent (the “Consent”) of
DHI US required by section 8.2(b)(i) of the Limited Liability Company Operating
Agreement of Mt. Hamilton LLC (as amended, the “MHLLC Agreement”) (“MHLLC”) to
permit Solitario to encumber its membership interest in MHLLC (the “Solitario
Membership Interest”) as security (in any case, the “Solitario Security”) for
one or more third party loans (in each case, the “Replacement Loan”) as needed
by Solitario to satisfy any debt obligation (including the debt (the “RMB Debt”)
to RMB Australia Holdings Limited (“RMB”) and accrued and unpaid interest to the
date of advance of the Replacement Loan) at or before or after maturity of that
debt obligation and for greater certainty, a Replacement Loan shall also include
an extension of the RMB Debt. DHI US’ consent for the RMB Debt was granted
through the execution of the MHLLC OA Side Agreement, dated August 10, 2012,
between Solitario, Ely Gold, DHI US and RMB (the “RMB Side Agreement”). The
Consent shall be in form and substance acceptable to the lenders of the
Replacement Loan, provided that it shall be in accordance with the provisions of
this Agreement.

Ely Gold hereby agrees to cause DHI US to provide the Consent to Solitario, and
DHI US hereby agrees to provide the Consent to Solitario as requested for any
Replacement Loan, on the Closing Date (hereinafter defined), on the following
terms and conditions and subject to performance of the following covenants and
agreements by Solitario:



1.No assets of MHLLC shall be pledged as, or otherwise constitute, security for
the Replacement Loan, or otherwise be encumbered in any manner whatsoever by any
act or



1

 



omission of Solitario, and for greater certainty, no security interest will be
granted in any personal property or other assets of MHLLC, either before or
after Closing.

2.DHI US’ 20% membership interest in MHLLC shall not be pledged as, or otherwise
constitute, security for the Replacement Loan, or otherwise be encumbered in any
manner whatsoever by any act or omission of Solitario, either before or after
Closing.

3.The documentation (the “Replacement Loan Documents”) for the Replacement Loan
shall include enforceable covenants, including all rights and covenants afforded
DHI US in the RMB Side Agreement, (the “Lender Covenants”) on the part of the
person (the “Lender”) making the Replacement Loan, in favour of and in form and
substance acceptable to DHI US, acting reasonably, to the effect that:

(a) the Lender and any person claiming an interest in the Solitario Membership
Interest by, under or through the Lender, upon exercise of any remedy of the
Lender in respect of the Replacement Loan or otherwise, will upon acquiring any
interest whatsoever in the Solitario Membership Interest, be bound by and comply
strictly with the terms of the MHLLC Agreement; and without limiting the
generality of the foregoing, if the Lender acquires the Solitario Membership
Interest pursuant to realization on any Solitario Security, the Lender will
thereafter have the rights and obligations of Solitario under the MHLLC
Agreement as successor to Solitario and, accordingly, any subsequent Transfer
(as that term is defined in the MHLLC Agreement) by the Lender of the Solitario
Membership Interest will be subject to the rights of DHI US set out in section
8.4 of the MHLLC Agreement;

(b) no amendment to the terms of the Replacement Loan will be made and no action
will be taken which has the effect of increasing the principal amount secured by
any Solitario Security to an amount more than the amount required to pay any
existing secured loan including the RMB Debt at the time of funding of the
Replacement Loan; and

(c) nothing in this Agreement or the Replacement Loan Documents, and no act by
or on behalf of DHI US or Ely Gold in connection with the preparation of this
Agreement or the Replacement Loan Documents, will be construed as either:

(i) an approval by DHI US or Ely Gold of any provision of any Solitario Security
or any other Replacement Loan Documents, other than as provided for herein; or



2

 



(ii) a waiver of any right of DHI US or Ely Gold at law or in equity.

4.On the Closing Date (as defined below in Section 5), Ely Gold and DHI US shall
deliver the Consent, and as consideration for the Consent and for other valuable
consideration, including the other covenants and agreements of Ely Gold and DHI
US set forth herein, the receipt and sufficiency of such consideration being
hereby acknowledged by Solitario, Solitario will sell, transfer and assign to
Ely Gold a 100% legal and beneficial right, title and ownership interest in and
to 15,732,274 common shares in the capital of Ely Gold (the “Shares”), free and
clear of all liens, charges, encumbrances and third party claims whatsoever, and
will deliver to Ely Gold:

(a)certificates (each a “Certificate”) representing the Shares;

(b)in respect of each Certificate, a stock power of attorney (each a “Stock
Power”) in form acceptable to Ely Gold’s Registrar and Transfer Agent (the
“Transfer Agent”) as required to permit the transfer of the Shares to Ely Gold
and the registration of the Shares in the name of Ely Gold on Ely Gold’s Central
Securities Register (or to permit the return of the Shares to Ely Gold’s
treasury), in each case duly signed by a duly authorized signatory of Solitario
(in each case the “Solitario Signatory”), whose signature is “medallion
guaranteed” by a member of an acceptable Medallion Signature Guarantee Program
(e.g. STAMP, SEMP, MSP) (an “Acceptable Guarantor”) which must affix a stamp
bearing the actual words “Medallion Guaranteed” on such Stock Power;

(c)a certified copy of resolutions (the “Certified Resolutions”) of the
directors of Solitario in form acceptable to the Transfer Agent and signed by
the Solitario Signatory, whose signature is “medallion guaranteed” by an
Acceptable Guarantor, which must affix a stamp bearing the actual words
“Medallion Guaranteed” on such certified copy, authorizing the Solitario
Signatory to execute the Stock Power(s) on behalf of Solitario and to transfer
title to the Shares to Ely Gold; and

(d)a certified copy of one or more Replacement Loan Documents evidencing the
Lender Covenants to the satisfaction of Ely Gold and DHI US, acting reasonably.

5.The Closing Date will be the later of:

(a)the third business day after Ely Gold receives written notice (an “Acceptance
Notice”) from the TSX Venture Exchange accepting this letter agreement (this
“Agreement”) or



3

 



consenting to completion of the transactions contemplated by this Agreement
(“Closing”), as the case may be; and

(b)that day which is the earliest of:

(i) October 1, 2015; or

(ii) that day, if any, on which DHI US and Solitario sell all of their
membership interests in Mt. Hamilton LLC.

6.Closing will take place at the office of Ely Gold’s Solicitors, Suite 1300 –
1111 West Georgia Street, Vancouver, British Columbia, V6E 4M3 commencing at
10:00 a.m. (local Vancouver time) on the Closing Date unless the parties agree
in writing to exchange documents by courier and email. Regardless of the
procedure chosen for Closing, subject to the performance by the parties of their
respective obligations hereunder, the effective time of Closing will be and be
deemed for all purposes to be 12:01 a.m. (local time in New York, New York) on
the Closing Date. For greater certainty, Solitario acknowledges and agrees that
all of Ely Gold’s obligations hereunder, including without limitation its
obligation to provide the Consent, are subject to receipt of an Acceptance
Notice.

7. Solitario and Ely Gold covenant and agree that immediately following Closing:

(a)The Solitario Membership Interest will constitute an 80% membership interest
in MHLLC, subject to no lien, charge or encumbrance in favour of DHI US or Ely
Gold.

(b)The remaining 20% membership interest in MHLLC (the “Ely Gold Membership
Interest”) will be legally and beneficially owned by DHI US subject to no lien,
charge or encumbrance in favour of Solitario.

(c)DHI US will and will be deemed for all purposes to have waived any and all
obligations of Solitario under the MHLLC Agreement to separately fund any
bonding or to buy down any royalty. For further clarification, any and all
Continuing Payment Obligations (as that term is defined in the MHLLC Agreement)
shall be deemed paid in full.

(d)In the event that Closing occurs on the date of a sale by DHI US and
Solitario of all of their membership interests in Mt. Hamilton LLC, as
contemplated by paragraph 5(b)(ii) above, Ely Gold will cause DHI US to pay
Solitario all funds loaned by Solitario to DHI US (plus accrued interest
thereon) pursuant to Section 3.2(c)(v) of the MHLLC



4

 



Agreement (the “Solitario Loans”) up to a maximum of $200,000, in full
satisfaction of the Solitario Loans.

General

Capitalized words and phrases used herein and not defined herein shall have the
meanings assigned to them in the MHLLC Agreement.

The sale, transfer and assignment of the Shares will be recorded by Ely Gold and
Solitario at the deemed price of US $10.00 in the aggregate.

Except as amended hereby, after Closing the MHLLC Agreement will continue in
full force and effect, unamended, unless terminated by separate written
agreement.

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by fax or by
e-mail or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:

(a) if to Ely Gold and/or DHI US:


c/o Ely Gold & Minerals Inc.
459 - 409 Granville Street
Vancouver, BC V6C 1T2

Attention: Trey Wasser, President & CEO
E-mail: trey@elygoldandminerals.com

(b) if to Solitario:

 

Solitario Exploration & Royalty Corp.
4251 Kipling Street, Suite 390
Wheat Ridge, Colorado 80033

Attention: Chris Herald, CEO
E-mail: cherald@aol.com

 

Time shall be of the essence of this Agreement.



5

 



No amendment or waiver of any provision of this Agreement shall be binding on a
party unless consented to in writing by such party. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision, nor shall
any waiver of any provision of this Agreement constitute a continuing waiver
unless otherwise expressly provided.

The parties shall consult with each other before issuing any press release or
making any other public announcement with respect to this Agreement or the
transactions contemplated hereby and, except as required by applicable Law, the
parties shall not issue any such press release or make any such public
announcement without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed.

This Agreement and the MHLLC Agreement (as amended hereby) constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, and supersede all prior agreements, understandings, negotiations and
discussions, whether written or oral, among Solitario, DHI US and Ely Gold.

There are no conditions, covenants, agreements, representations, warranties or
other provisions, express or implied, collateral, statutory or otherwise,
relating to the subject matter hereof except as provided herein or therein.

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the Laws of the Province of British Columbia and the federal Laws of Canada
applicable therein.

Each of the parties irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of the Province of British Columbia
over any action or proceeding arising out of or relating to this Agreement, (ii)
waives any objection that it might otherwise be entitled to assert to the
jurisdiction of such courts, and (iii) agrees not to assert that such courts are
not a convenient forum for the determination of any such action or proceeding.

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall together constitute one and the
same original document. This Agreement may be executed and delivered by
facsimile or other form of electronic transmission (such as email or .pdf) and
such signature shall have the same legal effect as a manual signature.



6

 



If the above terms and conditions accurately reflect your understanding of our
discussions, please acknowledge and confirm your agreement with same by signing
a copy of this Agreement in the space provided below and returning the same to
the undersigned by email at your convenience.

Sincerely,

ELY GOLD & MINERALS INC.

Per:

 

/s/ Trey Wasser

 

Trey Wasser, President & CEO

DHI MINERALS (U.S.) LTD.

Per:

 

/s/ Trey Wasser

 

Trey Wasser, Secretary/Treasurer

 

 

Solitario Exploration & Royalty Corp. hereby confirms its agreement with
foregoing terms and conditions as of the 10 day of June, 2015

 

SOLITARIO EXPLORATION & ROYALTY CORP.

Per:

 

 

/s/ Chris Herald



Chris Herald, CEO

 

 